Title: To George Washington from James McHenry, 3 September 1799
From: McHenry, James
To: Washington, George



Sir
Trenton [N.J.] War Department 3 Septr 1799

Inclosed are the rules which have been adopted by the President of the United States relative to rank and promotion in the Army.
It is requested that you will as speedily as the nature of the case and circumstances admit determine the relative rank of the field officers of the Regiment of Cavalry, and of the 12 regiments of Infantry raised in pursuance of the Act of the 16 July 1798. For your information on this subject I inclose a return extracted from the records of this office exhibiting the names and rank of the field officers in the regiments who were in service to the termination of the late war, the rank of those who were deranged and when deranged together with the names of those who have served in the army or levies since the peace and have been disbanded. I also inclose a copy of my queries to the officers and the statement made by them of their respective claims.
With respect to the relative rank of the company officers. On the 21st March ultimo Major General Hamilton was authorized “in every case in which an association of company officers (or Majors) different from the Schedule (framed by the General Officers)

should appear to be more conducive to harmony, and promotive of the public service, to make the same definitively or provisionally as he might determine.” The Major General in consequence transmitted to me on the 25th of August ultimo an arrangement of the company officers of the 7, 10, 11 & 12th regiments. I have since requested him on the 3d instant as you will see by a copy of my letter which is inclosed to hasten to fix the relative rank of the company officers of the remaining regiments.
Sensible that I have occupied much of your time in the affairs of the army, and that the duty now assigned you will require a further portion of it, I request you will permit me, to transmit to you, two months pay. It is not right that you should render services so essential without compensation. I have the honor to be, with the greatest respect, Sir Your Most Obedt, & Most Hl. Servt

James McHenry

